AFFIRMED and Opinion Filed September 21, 2022




                                            S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-21-00711-CV

                             TEEL STYLES, Appellant
                                      V.
                       TEXAS ATTORNEY GENERAL, Appellee

                   On Appeal from the 116th Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DC-21-00248

                            MEMORANDUM OPINION
                     Before Justices Schenck, Reichek, and Goldstein
                              Opinion by Justice Goldstein
        Teel Styles appeals the trial court’s judgment dismissing her claims pursuant

to rule of civil procedure 91a and granting the Texas Attorney General’s plea to the

jurisdiction. In her pro se brief, Styles presents the following issues: “A default in

regards to the summons process of Rule 21. Failure to respond to the prove up. And

the Court Dismissal of August 13th of 2021.”1 We affirm the trial court’s judgment.




    1
     The record reflects that an order granting Defendant’s Motion to Dismiss and Plea to the Jurisdiction
was entered and issued as a Final Judgment on August 13, 2021. The underlying proceedings were not
recorded such that no reporter’s record was filed and the record consists solely of the Clerk’s Record.
      The record reflects that, in January 2021, Styles filed a lawsuit against the AG

and others consisting of a title page, an April 2002 final divorce decree, and

allegations concerning the AG’s attempt to collect child support arrearages. Styles

requested “Compensation on the grounds of Monetary and Punitive Damages @

500,000,000.00.”

      In April 2021, the AG filed a motion to dismiss pursuant to rule of civil

procedure 91a and a plea to the jurisdiction alleging (1) Styles did not plead

sufficient factual allegations, accepted as true, to state a claim for relief that was

plausible on its face and (2) Styles failed to allege a valid waiver of sovereign

immunity. Styles filed no response. The trial court subsequently entered judgment

dismissing Styles’ claims and granting the AG’s plea to the jurisdiction. This appeal

followed.

      Although Styles’ brief contains no statement of the facts of the underlying

case, citation of authority, or discussion of the issues raised, we discern from the

above-quoted statement of the issues and the record that she is complaining of the

AG’s alleged default by failing to respond to a summons and the trial court’s August

13, 2021, final judgment of dismissal.

      We start with the admonition that an appellant’s brief must contain a clear and

concise argument for the contentions made and citations to authorities and the

record. TEX. R. APP. P. 38.1(i). Rule 38 requires a party to provide us with such

discussion of the facts and authorities relied upon as may be necessary to present the

                                         –2–
issue. Rangel v. McMackin Beam Revocable Tr., No. 05-14-00016-CV, 2015 WL

4456099, at *1 (Tex. App.—Dallas July 21, 2015, no pet.). Inadequate briefing

results in waiver of the complaint. Dunmore v. Chicago Title Ins. Co., 400 S.W.3d

635, 644 (Tex. App.—Dallas 2013, no pet.).

      On December 6, 2021, Styles filed her brief which lacked a clear and concise

argument as well as appropriate citations to authorities and the record. This Court,

by letter dated December 10, 2021, notified appellant that her brief did not comply

with the rules of appellate procedure and advised her that failure to file an amended

brief that complied with the Texas Rules of Appellate Procedure could result in

dismissal of the appeal. Specifically, appellant’s brief did not contain (1) a table of

contents indicating the subject matter of each issue; (2) an index of authorities; (3)

a concise statement of the case, the proceedings, or the trial court’s disposition; (4)

a concise statement of all issues or points presented; (5) a concise statement of the

facts supported by record references; (6) a succinct, clear, and accurate statement of

the arguments; (7) appropriate citations to authorities or to the record; or (8) a proper

certificate of service. See TEX. R. APP. P. 9.5(e)(2)(3), 38.1(b)-(d), (f)‒(i). Bolling

v. Farmers Branch Indep. Sch. Dist., 315 S.W.3d 893, 895‒96 (Tex. App.—Dallas

2010, no pet.). Appellant was instructed to file an amended brief within 10 days or

December 20, 2021. On December 20, 2021, rather than filing an amended brief,

appellant filed a motion for extension of time to file her amended brief, which the

Court granted and extended the deadline to January 4, 2022. On January 4, 2022,

                                          –3–
appellant filed her amended brief that again failed to comply with Texas Rule of

Appellate Procedure 38.

      Although we construe pro se pleadings and briefs liberally, we hold pro se

litigants to the same standards as licensed attorneys and require them to comply with

the applicable laws and rules of procedure. In re N.E.B., 251 S.W.3d 211, 212 (Tex.

App.—Dallas 2008, no pet.). To do otherwise would give a pro se litigant an unfair

advantage over a litigant who is represented by counsel. Id. Accordingly, for all the

reasons described above, appellant has waived her issues on appeal. Id.

      We resolve Styles’ issues against her and affirm the trial court’s judgment.




                                           /Bonnie Lee Goldstein/
                                           BONNIE LEE GOLDSTEIN
                                           JUSTICE

210711F.P05




                                        –4–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

TEEL STYLES, Appellant                         On Appeal from the 116th Judicial
                                               District Court, Dallas County, Texas
No. 05-21-00711-CV           V.                Trial Court Cause No. DC-21-00248.
                                               Opinion delivered by Justice
TEXAS ATTORNEY GENERAL,                        Goldstein. Justices Schenck and
Appellee                                       Reichek participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

       It is ORDERED that appellee TEXAS ATTORNEY GENERAL recover its
costs of this appeal from appellant TEEL STYLES.


Judgment entered September 21, 2022.




                                         –5–